6-96-028-CV Long Trusts v. Dowd                                     












In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00170-CV
______________________________



IN RE:
RED RIVER TRUCKING COMPANY






Original Mandamus Proceeding







Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Justice Ross


O P I N I O N

	Red River Trucking Company, relator, has filed a petition for writ of mandamus in
which it asks this Court to order the Honorable J. Clay Gossett of the Fourth Judicial
District Court to vacate his order severing certain defendants from the primary lawsuit. 
Relator also asks this Court to order counsel for the real parties in interest disqualified and
to order the trial setting continued to a later date.  We have reviewed the petition, the
record provided, and the response from the real parties in interest.  We do not find that
relator has shown this Court that it is entitled to the relief sought.  
	We overrule relator's motion seeking an emergency stay of the trial proceedings,
and we deny the petition.


							Donald R. Ross
							Justice

Date Submitted:	October 24, 2002
Date Decided:	October 24, 2002

Do Not Publish

llate court lacks jurisdiction.  Slaton v. State, 981 S.W.2d 208;
Olivo v,. State, 918 S.W.2d 519. 
	The notice of appeal and the motion to extend time to file a notice of appeal were both filed
outside the time frame that would permit this Court to assert jurisdiction over the case.  


	The appeal is dismissed for want of jurisdiction.
 
							William J. Cornelius
							Chief Justice

Date Submitted:	October 16, 2001
Date Decided:		October 16, 2001

Do Not Publish
1. This is an appeal transferred to this Court by the Texas Supreme Court for the purposes of
docket equalization.